                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                 COLUMBIA DIVISION

 GLENN HORTON,                                  C/A. No. 3:18-cv-3504-CMC-SVH

               Plaintiff,
        v.
                                                             Opinion and Order
 AT&T SERVICES, INC.,                                        (ECF Nos. 17, 18)

               Defendant.


       Through this action, Plaintiff Glenn Horton (“Horton”) seeks recovery from AT&T

Services, Inc. (“AT&T Services” or “Defendant”) for employment-related claims. Specifically,

Horton asserts one state-law and two federal claims relating to denial of a promotion he sought

between September and November 2017. The matter is before the court on AT&T Services’

motion for summary judgment (ECF No. 17) and Horton’s motion for leave to file an amended

complaint out of time (“motion to amend”) (ECF No. 18). For reasons set forth below, the motion

for summary judgment is granted and the motion to amend is denied.

                                      BACKGROUND

       In accordance with 28 U.S.C. § 636(b) and Local Civil Rule 73.02 (B)(2)(g), D.S.C., this

matter was referred to United States Magistrate Judge Shiva V. Hodges for pre-trial proceedings

and a Report and Recommendation (“Report”). On January 6, 2020, the Magistrate Judge issued

a Report recommending Defendant’s motion for summary judgment be granted as to all claims

and Horton’s motion to amend be denied. ECF No. 25.

       The Magistrate Judge advised the parties of the procedures and requirements for filing

objections to the Report and the serious consequences if they failed to do so. Horton filed
objections on January 20, 2020. ECF No. 27. Defendants filed a response on February 3, 2020.

ECF No. 28. The motions are now ripe for resolution.

       After conducting a de novo review as to specific objections made, and considering the

record, the applicable law, and the Report of the Magistrate Judge, the court adopts the

recommendations in the Report, grants summary judgment on all claims, and denies the motion to

amend. While the court adopts the recommendations in the Report, it declines to adopt one portion

of the rationale. See infra Discussion § I.E.

                                           STANDARDS

       Review of Report. The Magistrate Judge makes only a recommendation to this court. The

recommendation has no presumptive weight, and the responsibility to make a final determination

remains with the court. Mathews v. Weber, 423 U.S. 261 (1976). The court is charged with making

a de novo determination of those portions of the Report to which specific objection is made, and

the court may accept, reject, or modify, in whole or in part, the recommendation of the Magistrate

Judge, or recommit the matter to the Magistrate Judge with instructions. 28 U.S.C. § 636(b)(1).

The court reviews only for clear error in the absence of an objection. See Diamond v. Colonial

Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (stating “in the absence of a timely

filed objection, a district court need not conduct a de novo review, but instead must ‘only satisfy

itself that there is no clear error on the face of the record in order to accept the recommendation.’”)

(quoting Fed. R. Civ. P. 72 advisory committee’s note).

       Summary Judgment. Summary Judgment is appropriate “if the movant shows that there

is no genuine dispute as to any material fact and the movant is entitled to judgment as a matter of

law.” Fed. R. Civ. P. 56(a). On a motion for summary judgment, the district court must “view the

evidence in the light most favorable to the nonmoving party.” Jacobs v. N.C. Admin. Office of the
                                                  2
Courts, 780 F.3d 562, 568 (4th Cir. 2015) (citing Tolan v. Cotton, 134 S. Ct. 1861, 1868 (2014)

(per curiam)). “Summary Judgment cannot be granted merely because the court believes that the

movant will prevail if the action is tried on the merits.” Id. Therefore, the court cannot weigh the

evidence or make credibility determinations. Id. at 569. The district court may not “credit[] the

evidence of the party seeking summary judgment and fail[] properly to acknowledge key evidence

offered by the party opposing that motion.” Id. at 570. However, a party “cannot create a genuine

issue of material fact through mere speculation or the building of one inference upon another.”

Beale v. Hardy, 769 F.2d 213, 214 (4th Cir. 1985). Therefore, “[m]ere unsupported speculation .

. . is not enough to defeat a summary judgment motion.” Ennis v. National Ass’n of Bus. & Educ.

Radio, Inc., 53 F.3d 55, 62 (4th Cir. 1995).

       Amendment of Complaint. Leave to amend should be freely granted under Fed. R. Civ.

P. 15(a), and amendment is generally allowed absent futility, undue prejudice, or bad faith. See

Foman v. Davis, 371 U.S. 178, 182 (1962); Matrix Capital Mgmt. Fund, LP v. BearingPoint, Inc.,

576 F.3d 172, 193 (4th Cir. 2009). However, pursuant to Fed. R. Civ. P. 16, when a party seeks

to amend after the deadline for such requests set by scheduling order, the party must show good

cause to modify the scheduling order deadlines in addition to satisfying the Rule 15(a) standard

for amendment. Nourison Rug Corp. v. Parvizian, 535 F.3d 295, 298 (4th Cir. 2008) (reconciling

Rule 15’s liberal standard with Rule 16’s scheduling order requirements).

                                          DISCUSSION

I.     Motion for Summary Judgment

       A.      Recommendations

       The Report recommended AT&T Services’ motion for summary judgment be granted as

to the federal claims on two grounds. First, it recommended the motion be granted because it is
                                                 3
undisputed AT&T Services was neither Horton’s employer nor involved in the promotion decision

at issue and Horton failed to proffer evidence to support a joint-employer theory of liability. ECF

No. 25 at 9-13. Second, the Report recommended the motion be granted because Horton “failed

to establish a prima facie case of discrimination.” Id. at 13-18. The Report recommended the

motion be granted as to the state law claim in light of Horton’s concession that claim was time

barred. Thus, the Report recommended summary judgment be granted on all claims.

       B.      Objections

       In his introduction, Horton states he “objects to each of the findings and legal conclusions

stated in the Report[.]” ECF No. 27 at 1. Despite this broad statement, Horton advances only two

specific objections. First, he asserts the Magistrate Judge improperly “place[d] herself in the

factfinding role” in determining AT&T Services did not act as a joint employer. Id. at 1, 2.

Second, Horton asserts he has proffered evidence sufficient to establish a prima facie case of age

discrimination. Id. at 2-5.

       C.      State-Law Claim

       As noted above, Horton does not object to the recommendation summary judgment be

granted on his state-law claim, a claim he conceded was time barred in his response to the motion

for summary judgment. The court, therefore, adopts the recommendation summary judgment be

granted as to this claim.

       B.      Federal Claims-Joint Employer Theory

       The recommendation summary judgment be granted on both federal claims rests, in part,

on Horton’s concession BellSouth Telecommunications, LLC, rather than AT&T Services, was

his employer and an absence of evidence AT&T Services was involved in the particular

employment decision at issue. Horton’s specific objections do not challenge either premise, both
                                                4
of which are well supported. The court, therefore, adopts the recommendations it find AT&T

Services was neither Horton’s actual employer or involved in the employment decision at issue.

        Horton’s specific objections challenge only the recommendation as to joint-employer

liability. As to this issue, Horton asserts “[i]t is particularly difficult to understand how the

Magistrate [Judge] could conclude as a matter of law AT&T was not an employer of Plaintiff when

he and virtually all of his co-employees, and every person deposed in the case, all believe they

were employees of AT&T.” ECF No. 27 at 2. Horton does not cite any supporting evidence or

offer any further argument on this issue.

        While Horton offers no greater detail in his objections, his memorandum in opposition to

summary judgment stated as follows:

        During every deposition, Plaintiff’s co-workers and managers all asserted that they
        had AT&T email addresses, AT&T security badges, and held themselves out as
        AT&T employees. [citing Horton and one other witness’s depositions]

                In fact, the manager who interviewed Plaintiff for the position at issue in
        this case appeared at his deposition in an AT&T work shirt. . . Furthermore,
        Defendant produced all of Plaintiff’s employee records from his employment
        including, but not limited to resume, applications for employment, employee
        appraisals, attendance records and wage records. Plaintiff also called AT&T’s
        hotline to report his complaints of discrimination . . . Furthermore, all of Plaintiff’s
        employee appraisals were performed by AT&T.

ECF No. 20 at 5-6 (also asserting “Defendant . . . provided a ‘Code of Business Conduct’ to

Plaintiff on various subjects[.]”).

        As explained in the Report, the evidence on which Horton relies does not support a finding

AT&T Services acted as Horton’s joint employer. This is, most critically, because the proffered




                                                   5
evidence does not support an inference any of the nine factors discussed in Butler v. Drive Auto.

Indus. of Am., Inc., 793 F.3d 404, 414-15 (4th Cir. 2015) are satisfied as to AT&T Services. 1

       Even if one or more of the Butler factors (or Horton and his fellow employees’ subjective

beliefs) supported an inference some AT&T entity acted as Horton’s joint employer, it would not

support an inference AT&T Services acted in that capacity. This is because the references to

“AT&T” on which Horton relies do not identify any specific entity much less AT&T Services.

See, e.g., ECF No. 17-3, Horton dep. at 23-24 (asserting “I think my appraisals were done by

AT&T. My ID has AT&T. I’m assuming that I work for AT&T,” after conceding AT&T Services

never issued him a paycheck and BellSouth Telecommunications is identified as employer on his

paychecks and W2s); see also ECF No. 17-3 at 19 (discrimination charge filed with South Carolina

Human Affairs Commission listing employer simply as “AT&T”). Likewise, while the job posting

for the position at issue identifies both the hiring company (BellSouth Telecommunications) and

a broader “Business Unit” whose name includes “AT&T” (“AT&T Technology Operations”), it

does not mention AT&T Services. ECF No. 17-3 at 9, 10. 2 In contrast, uncontroverted evidence



1
  The one item of proffered evidence that comes closest is evidence some “AT&T” entity provided
a Code of Conduct applicable to Horton and his fellow employees. While not a precise fit,
providing standards of conduct bears some similarity to the sixth Butler factor: “whether the
putative employer provides the individual with formal or informal training.” Butler, 793 F.3d at
414-15. Even if providing the Code of Conduct raises a genuine issue of material fact as to this
single factor, it would not be enough to raise an inference of joint employment because the sixth
factor is not one of the factors considered most significant. See id. at 415 (noting first three factors
of power to hire and fire, extent of supervision, and where and how work takes place are most
important).
2
  AT&T Services, Inc. apparently played some role in responding to Horton’s formal charge of
discrimination filed with the United States Equal Employment Opportunity Commission
(“EEOC”) as the Notice of Right to Sue letter issued by the EEOC was copied to “Ashley Strong[,]
Lead Consultant-EEO[,] AT&T Services, Inc.” See ECF No. 17-3 at 22 (emphasis added). While

                                                   6
establishes multiple entities (including three upstream members or owners of BellSouth

Telecommunications) had names that included “AT&T.”               See ECF No. 17-1 ¶ 4 (Bunch

declaration averring BellSouth Telecommunications’ sole upstream member/owner is BellSouth

LLC, whose parent company is AT&T DataComm, LLC, whose parent company is AT&T

DataComm Holdings, Inc., whose parent company is AT&T Inc.); id. ¶ 4 (Bunch declaration

averring AT&T Services is jointly owned by AT&T, Inc. and AT&T Teleholdings, Inc.).

       Horton’s arguments suggest a belief AT&T Services is an upstream owner of BellSouth

Telecommunications. See, e.g., ECF No. 18 at 1 (stating, in motion to amend, that Horton

“maintains that AT&T Services Inc. is legally responsible and liable for the acts of its subsidiary”

(emphasis added)). Even if upstream ownership were a factor under Butler, it would not support

Horton’s position as uncontroverted evidence establishes AT&T Services is neither an immediate

nor remote upstream owner of BellSouth Telecommunications. See generally ECF No. 17-1 ¶¶ 3,

4 (Bunch Declaration); Report at 4 n.3 (explaining “AT&T, Inc. is the great great grandparent of

BellSouth [Telecommunications] as well as the joint owner, with AT&T Teleholdings, Inc., of

AT&T [Services, which] has no ownership interest in BellSouth [Telecommunications,]).

       For these reasons, the court adopts the Report’s rationale as to the non-viability of the joint-

employer theory (as well as absence of evidence AT&T Services played any other role that would

subject it to liability) and grants the motion for summary judgment on the federal claims.




this may be the source of Horton’s decision to name AT&T Services as a Defendant, it does not
support a finding this entity acted as joint employer.

                                                  7
       E.      Prima Facie Case

       The court declines to adopt the Report’s alternative rationale that Horton has not proffered

evidence sufficient to establish a prima facie case of discrimination. This issue was introduced for

the first time through Horton’s memorandum in opposition to summary judgment. See ECF No.

20 at 7-10. AT&T Services did not seek summary judgment on this ground in its opening

memorandum. See ECF No. 17. Neither did AT&T Services take up the argument on reply,

instead continuing its focus on AT&T Services lack of involvement in any events relevant to

Horton’s claim. ECF No. 21. Consistent with that focus, AT&T Services expressly declined to

“address the merits of Plaintiff’s failure to promote claims.” Id. at 7 n. 2. 3 Under these

circumstances, the court declines to consider the sufficiency of Horton’s prima facie case as a

ground for summary judgment.

II.    Motion to Amend

       The Report recommends Horton’s motion to amend be denied because he has not shown

good cause for his delay in seeking amendment. Beyond his generic, global objection, Horton

offers no argument against the recommendation his motion to amend be denied. Thus, Horton has

not raised an objection requiring de novo review. Even if the court were to conduct a de novo

review, it would adopt the recommendation for reasons explained below.

       For purposes of this order, the court assumes without deciding that the proposed

amendment would be granted pursuant to Rule 15 of the Federal Rules of Civil Procedure if sought




3
  In contrast to its pre-Report filings, AT&T Services argues in its response to Horton’s objections
that he has not made out a prima facie case of discrimination. This argument comes too late to be
considered as a ground for summary judgment.

                                                 8
in a timely manner. Unfortunately, Horton did not seek to amend until August 6, 2019, more than

four months after the deadline for motions to amend (March 26, 2019), a week after the close of

discovery (July 24, 2019), and a day after Defendant moved for summary judgment (August 5,

2019). This delay is particularly significant in light of AT&T Services’ multiple early filings that

warned Horton he had failed to name the proper Defendant. See ECF No. 3 at 3 (Dec. 19, 2018

response to Local Civil Rule 26.01 Interrogatory (F)); ECF No. 4 at 1 n.1 (Dec. 26, 2019 Answer

to Complaint); ECF No. 10 at 1 (Jan. 29, 2019 response to Local Civil Rule 26.03 Interrogatories);

ECF No. 19-1 n.1 (Apr. 17, 2019 Answers to Interrogatories). It is also significant that AT&T

Services did not simply deny responsibility in these filings. It, instead, identified BellSouth

Telecommunications as Horton’s employer and the entity that should have been named as

Defendant. Id. In the first such filing, defense counsel agreed to accept service on behalf of

BellSouth Telecommunications. ECF No. 3 at 3. 4

       Despite this information, Horton argues the delay was justified because “he was entitled to

conduct discovery into [the identity of the employer/hiring entity]” before amending. Id. at 3; see

also id. at 5 (stating he “(permissibly) sought to engage in discovery as to the identity of his

employer” before amending). Horton also refers (without citation) to testimony and documents

obtained through discovery that he believes support an inference AT&T Services was properly

named as a Defendant. Id. at 3,4 (asserting his deposed “coworkers and managers all asserted they



4
   While Horton testified he thought of himself as an AT&T employee, he conceded in his
deposition that his paychecks and W2s all identified BellSouth Telecommunications as the issuer.
He also identified the job posting for the position at issue, which listed BellSouth
Telecommunications as the hiring company. Thus, AT&T Services position as to the proper
Defendant was consistent with information known to Horton as to the identity of his employer and
the entity responsible for the promotion decision.

                                                 9
had AT&T email addresses, AT&T security badges, and held themselves out as AT&T employees”

and the manager who interviewed Horton for the position wore an “AT&T work shirt” to his

deposition); id. at 4 (noting multiple references to AT&T in a job description and inclusion of

“AT&T” in email signature blocks).

       In sum, the only justification Horton offers for his delay in amendment is that he needed

discovery to determine the identity of the proper Defendant and discovery revealed various

references to “AT&T” or entities whose names included “AT&T.” While these arguments may

explain why Horton did not drop AT&T Services as a Defendant (even after the close of

discovery), it does not explain why he did not add BellSouth Telecommunications early in the

litigation. Such a move would have entailed no risk and little cost, especially in light of AT&T

Services’ identification of BellSouth Telecommunications as the proper Defendant and defense

counsel’s agreement to accept service on behalf of that entity.

       Under these circumstances, the court finds Horton has failed to show good cause for his

delay in seeking to amend to add BellSouth Telecommunications as a Defendant. 5 The motion for

leave to amend beyond the deadline to do so is, therefore, denied.




5
  In opposing amendment, AT&T Services focuses on Horton’s failure to satisfy Rule 16’s good-
cause requirement. It relies, in particular, on its multiple, early filings and other communications
identifying BellSouth Telecommunications as Horton’s employer and the entity whose hiring
decision was at issue. ECF No. 19 at 9, 10; see also id. at 13 (arguing the same factors show undue
delay even under the Rule 15 standard). Even if discovery was necessary prior to amendment,
AT&T Services argues documents produced in discovery no later than early May 2019 (two
months before the close of discovery) demonstrated BellSouth Telecommunications was both
Horton’s employer and the relevant hiring entity. Horton did not file a reply to address these
concerns. Neither, as noted above, does he make any specific objection to the recommendation
his motion to amend be denied.

                                                10
                                      CONCLUSION

       For the reasons set forth above, AT&T Services’ motion for summary judgment is granted

and Horton’s motion to amend is denied. Judgment shall be entered accordingly.

       IT IS SO ORDERED.

                                                         s/ Cameron McGowan Currie
                                                         CAMERON MCGOWAN CURRIE
                                                         Senior United States District Judge
Columbia, South Carolina
February 5, 2020




                                             11
